Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 06, 2020

The Court of Appeals hereby passes the following order:

A20A2051. NANCY GASTEL v. DEKALB COUNTY, GEORGIA et al.

      The superior court dismissed Nancy Gastel’s complaint, which asserted inverse
condemnation and other claims against the county defendants. Gastel filed both a
discretionary application (Case No. A20D0405) and this direct appeal. After we
granted the discretionary application, Gastel filed a second notice of appeal, leading
to the docketing of Case No. A21A0032. Gastel has filed an “Acknowledgment of
Mootness” in this case indicating her intention to file briefing only in Case No.
A21A0032. Because the two appeals are materially identical, this case is hereby
DISMISSED as superfluous.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/06/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.